--------------------------------------------------------------------------------


 
 
Exhibit 10.30

McMoRan Exploration Co.
 
Executive Services Program
 
 (Replaces the Financial Counseling and Tax Return Preparation and Certification
Program)


1. Purpose.  The McMoRan Exploration Co. Executive Services Program (the
“Program”) is designed to enable the eligible participants to devote to the
business activities of McMoRan Exploration Co. (the “Company”) or its
subsidiaries the time and attention that such individual would otherwise have
had to devote to their personal planning concerns.
2. Financial Counseling.  The Program contemplates the provision of professional
counseling services in the area of personal financial and estate planning by an
independent adviser selected by each participant.
3. Tax Return Preparation and Certification.  The Program contemplates the
provision of professional assistance, by a public accounting firm selected by
the participant, with the preparation and filing of personal income tax returns.
4. Club Memberships.  The Program contemplates the reimbursement of annual
social and business club membership fees for certain Program participants for
the primary purpose of facilitating business-related entertaining and
networking. As of January 1, 2009, reimbursement of annual social and business
club membership fees is not available to Program participants who are executive
officers of the Company.
5. Long-Term Care Insurance.  The Program contemplates the reimbursement of all
or a portion of the premiums relating to long-term care insurance for Program
participants.
6. Administration.  The Program shall be administered by either Co-Chairman of
the Board of the Company or either Co-Chairman’s designees who shall have full
authority to interpret the Program and from time to time adopt rules and
regulations for carrying out the
 
 
 

--------------------------------------------------------------------------------

 
Program, subject to such directions as the Corporate Personnel Committee of the
Company’s Board of Directors may give, either as general guidelines or in
particular cases.
7. Eligibility for Participation.  Participation in the Program shall be offered
to the Co-Chairmen of the Board, the President and Chief Executive Officer, and
the Senior Vice Presidents of the Company, and, in addition to such
participants, employees of the Company or any of its subsidiaries who may from
time to time be selected by either Co-Chairman of the Board.  Participation in
the Program is subject to an annual allowance per eligible participant and will
generally continue through the year following each participant’s retirement
unless otherwise determined by either Co-Chairman.
8. General Provisions.  The selection of any employee for participation in the
Program shall not give such employee any right to be retained in the employ of
the Company or any of its subsidiaries, and the right of the Company and of such
subsidiary to dismiss or discharge any such employee is specifically
reserved.  The benefits provided for employees under the Program shall be in
addition to, and in no way preclude, other forms of compensation to or in
respect of such employee.
9. Tax Gross-Up.  Except as provided below, the amount of fees paid pursuant to
the Program for each participant can be grossed-up for Federal, State (where
applicable), Social Security and Medicare taxes at the highest marginal tax
rate.  The Company will pay the taxes directly to the respective agencies on
behalf of participants.  Each participant’s earnings statement and W-2 will
reflect the benefit paid on behalf of the participant under the Program and the
associated tax gross-up as earnings.  The taxes paid on behalf of the
participant will also be shown as withholdings.  The tax gross-up payment for
reimbursements provided during a calendar year will be made before the end of
that calendar year.  Effective January 1, 2009, the
 
 
 

--------------------------------------------------------------------------------

 
Company will no longer provide tax gross-ups on the fees paid pursuant to the
Program for participants who are executive officers of the Company, and
effective December 31, 2009, the Company will no longer provide tax gross-ups on
the fees paid pursuant to the Program for all other Program participants.
10. Section 409A.  This Program shall be interpreted to avoid any penalty
sanctions under Section 409A of the Internal Revenue Code, as amended, and
applicable Treasury Regulations and guidance thereunder (“Section 409A”).  The
timing of any payment provided hereunder that is subject to Section 409A may not
be accelerated unless permitted under Section 409A.  In no event shall a
participant, directly or indirectly, designate the calendar year of
payment.  All reimbursements and in-kind benefits provided under this Program
shall be made or provided in accordance with the requirements of Section 409A,
including, where applicable, the requirement that (i) the amount of expenses
eligible for reimbursement, or in-kind benefits provided, during a calendar year
may not affect the expenses eligible for reimbursement, or in-kind benefits to
be provided, in any other calendar year, (ii) the reimbursement of an eligible
expense will be made on or before the last day of the calendar year following
the year in which the expense is incurred, and (iii) the right to reimbursement
or in-kind benefits is not subject to liquidation or exchange for another
benefit.
11. Amendment or Termination.  The Corporate Personnel Committee may from time
to time amend or at any time terminate the Program.

 
 

--------------------------------------------------------------------------------

 
